Exhibit 10.10

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of March 21, 2017,

by and among

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC,

as Grantor,

SUMMIT MIDSTREAM PARTNERS, LLC,

as Pledgor and as Guarantor,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.01

     Loan Agreement      1  

Section 1.02

     Other Defined Terms      2  

ARTICLE 2 GUARANTEE

     4  

Section 2.01

     Guarantee      4  

Section 2.02

     Guarantee of Payment      4  

Section 2.03

     No Limitations, Etc.      5  

Section 2.04

     Reinstatement      6  

Section 2.05

     Agreement to Pay; Subrogation      6  

Section 2.06

     Information      6  

Section 2.07

     Payments Free and Clear of Taxes, etc      6  

ARTICLE 3 PLEDGE AGREEMENT

     6  

Section 3.01

     Pledge      6  

Section 3.02

     Delivery of the Pledged Stock      7  

Section 3.03

     Representations and Warranties of the Parent      7  

Section 3.04

     Certain Covenants of the Parent      9  

Section 3.05

     Authorization to File UCC Financing Statements      9  

ARTICLE 4 SECURITY AGREEMENT

     9  

Section 4.01

     Security Interest      9  

Section 4.02

     Representations and Warranties      11  

Section 4.03

     Covenants      12  

Section 4.04

     Further Assurances with Respect to Article 9 Collateral      12  

Section 4.05

     Exclusions from Collateral      13  

ARTICLE 5 CERTAIN MATTERS RELATING TO PLEDGED EQUITY INTERESTS

     13  

Section 5.01

     Status as “Securities” of Limited Liability Company Interests under Article
8      13  

Section 5.02

     Voting Rights; Dividends and Interest, Etc      13  

ARTICLE 6 REMEDIES

     15  

Section 6.01

     Remedies Upon Default      15  

Section 6.02

     Application of Proceeds      16  

Section 6.03

     Grant of License to Use Intellectual Property      17  

Section 6.04

     Investment Related Property      17  

 

i



--------------------------------------------------------------------------------

        

ARTICLE 7 SUBROGATION AND SUBORDINATION

     18  

Section 7.01

    

Subrogation and Subordination

     18  

ARTICLE 8 MISCELLANEOUS

     18  

Section 8.01

    

Notices

     18  

Section 8.02

    

Binding Effect; Successors and Assigns

     19  

Section 8.03

    

Collateral Agent’s Fees and Expenses; Indemnification

     19  

Section 8.04

    

Collateral Agent Appointed Attorney-in-Fact

     20  

Section 8.05

    

Applicable Law

     20  

Section 8.06

    

Waivers; Amendment

     21  

Section 8.07

    

Waiver of Jury Trial

     21  

Section 8.08

    

Severability

     21  

Section 8.09

    

Counterparts

     21  

Section 8.10

    

Headings

     21  

Section 8.11

    

Jurisdiction; Consent to Service of Process

     22  

Section 8.12

    

Termination or Release

     22  

Section 8.13

    

Authority of Collateral Agent

     23  

Section 8.14

    

Other Secured Parties

     23  

Section 8.15

    

Excluded Assets

     23  

 

Schedules    Schedule I    Commercial Tort Claims

 

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 21, 2017 (as amended,
amended and restated, supplemented or otherwise modified form time to time, this
“Agreement”), is entered into among SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), as Grantor, SUMMIT
MIDSTREAM PARTNERS, LLC, a Delaware limited liability company (the “Parent”), as
Pledgor and as Guarantor, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to the provisions of Article VIII of the Loan Agreement
referred to below, the “Collateral Agent”) for the Secured Parties (as defined
in the Loan Agreement referred to below).

RECITALS:

WHEREAS, pursuant to the Term Loan Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, extended, renewed, refinanced,
waived or otherwise modified or replaced from time to time, the “Loan
Agreement”), among the Borrower, the Lenders party thereto from time to time,
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent, and the
Collateral Agent, the Lenders have agreed to extend Loans to the Borrower on the
terms and subject to the conditions set forth in the Loan Agreement;

WHEREAS, the Borrower may from time to time enter into one or more Secured Swap
Agreements;

WHEREAS, the obligations of the Lenders to extend such Loans are conditioned
upon, among other things, the execution and delivery of this Agreement; and

WHEREAS, it is in the best interests of the Parent to execute this Agreement
inasmuch as the Parent will derive substantial direct and indirect benefits from
the Loans made to the Borrower pursuant to the Loan Agreement and from the other
Loan Documents;

Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Loan Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Loan Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein (and if defined in more than one
article of the New York UCC, shall have the meaning given in Article 8 or 9
thereof).

(b) The rules of construction specified in Section 1.02 of the Loan Agreement
are incorporated herein mutatis mutandis.

 



--------------------------------------------------------------------------------

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Beneficiaries” means the Administrative Agent, the Lenders and Secured Swap
Agreement Counterparties in respect of Designated Swap Agreements.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Collateral Support” means all property (real or personal) assigned, licensed,
hypothecated or otherwise securing any Article 9 Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or group
of countries, whether as author, assignee, transferee or otherwise including but
not limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et seq. and European Community designs),
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, (b) all registrations and applications for
registration of any such copyright in the United States or any other country or
group of countries and (c) the right to sue or otherwise recover for any past,
present and future infringement or other violation of any of the foregoing.

“Designated Swap Agreements” means Secured Swap Agreements designated by the
Borrower as such in a writing addressed to the Administrative Agent and the
Collateral Agent.

“Excluded Deferred Payment Rights” has the meaning assigned to such term in
Section 4.05.

“Loan Agreement” has the meaning assigned to such term in the recitals hereto.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of the Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by the Grantor, including corporate or
other business records, indemnification claims, contract rights, Intellectual
Property, goodwill, registrations, franchises and tax refund claims.

“Grantor” means the Borrower, in its capacity as a “Grantor” under this
Agreement.

 

2



--------------------------------------------------------------------------------

“Guaranteed Obligations” means (a) the Obligations and (b) Secured Swap
Obligations in respect of Designated Swap Agreements.

“Guarantor” means the Parent, in its capacity as a “Guarantor” under this
Agreement.

“Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, Trade Secrets, domain names, and all inventions, designs,
confidential or proprietary technical and business information, know-how,
show-how and other proprietary data or information and all related
documentation.

“Investment Property Collateral” has the meaning assigned to such term in
Section 6.04.

“IP Agreements” means all agreements granting to or receiving from a third party
any rights to Intellectual Property to which the Grantor, now or hereafter, is a
party.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligor” means each of the Grantor, the Guarantor and the Pledgor.

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or group of countries, (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein and (c) the right to sue or
otherwise recover for any past, present and future infringement or other
violation of any of the foregoing.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means the Parent, in its capacity as a “Pledgor” under this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Termination Date” means the date that the principal of and interest on each
Loan and all fees and other Obligations payable under the Loan Documents (other
than contingent indemnification obligations) have been paid in full in cash.

“Threshold Amount” means $5,000,000.

“Trademarks” means all of the following: (a) all domestic and foreign
trademarks, trade names, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, service
marks, other source or business identifiers, designs and General Intangibles of
like nature, now owned or hereafter adopted or acquired, all registrations
thereof, if any, and all renewals thereof (provided that no security interest
shall be

 

3



--------------------------------------------------------------------------------

granted in United States intent-to-use trademark applications to the extent
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), (b) all
goodwill associated therewith or symbolized thereby and (c) the right to sue or
otherwise recover for any past, present and future infringement, dilution or
other violation of any of the foregoing or for any injury to the related
goodwill.

“Trade Secrets” means common law and statutory trade secrets and all other
confidential or proprietary or useful information and all know-how obtained by
or used in or contemplated at any time for use in the business of the Grantor,
whether or not any of the foregoing has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating or
referring in any way to the foregoing, all licenses related to the foregoing,
and including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any of the foregoing and for the breach
or enforcement of any license related to the foregoing.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the applicable jurisdiction.

ARTICLE 2

GUARANTEE

Section 2.01 Guarantee. The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, for
the benefit of the Beneficiaries, the full and punctual payment of the
Guaranteed Obligations. The Guarantor acknowledges that the Guaranteed
Obligations may be extended, modified, substituted, amended or renewed, in whole
or in part, without notice to or further assent from the Guarantor (except in
cases where the Guarantor is a party to the agreement giving rise to the
Guaranteed Obligation being extended, modified, substituted, amended or renewed
and such notice or assent is required by such agreement), and that it will
remain bound upon its guarantee hereunder notwithstanding any extension,
modification, substitution, amendment or renewal of any Guaranteed Obligation.
The Guarantor unconditionally and irrevocably waives notice of nonperformance,
acceleration, presentment to, demand of payment from and protest to the Borrower
of any of the Guaranteed Obligations, and also waives notice of acceptance of or
reliance on its guarantee and notice of protest for nonpayment.

Section 2.02 Guarantee of Payment. The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by any Beneficiary to the Borrower, to any security held for
the payment of the Guaranteed Obligations or to any balance of any deposit
account or credit on the books of such Beneficiary in favor of the Borrower or
any other Person.

 

4



--------------------------------------------------------------------------------

Section 2.03 No Limitations, Etc.

(a) Except for termination of the Guarantor’s obligations hereunder as provided
for in Section 8.12, the obligations of the Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of the Guarantor hereunder
shall not be discharged or impaired or otherwise affected by:

(i) the failure of any Beneficiary to assert any claim or demand or to exercise
or enforce any right or remedy under the provisions of any Loan Document or
otherwise against the Borrower, or any other guarantor or surety;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement
(other than pursuant to the terms of a waiver, amendment, modification or
release of this Agreement in accordance with the terms hereof);

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations; or

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than the occurrence of the
Termination Date).

The Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents, and
that the waivers set forth in this Article 2 are knowingly made in contemplation
of such benefits.

(b) To the fullest extent permitted by applicable law, the Guarantor waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower, other
than the occurrence of the Termination Date. The Collateral Agent, on behalf of
the other Secured Parties, may, in accordance with the Loan Agreement and
applicable law, at its election, foreclose on any security held by one or more
of the Secured Parties by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower or exercise any other right or remedy available to them against the
Borrower, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Termination Date has occurred. To
the fullest extent permitted by applicable law, the Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against the Borrower or
any security.

 

5



--------------------------------------------------------------------------------

Section 2.04 Reinstatement. The Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if and to
the extent at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by any Beneficiary upon
the bankruptcy or reorganization of the Borrower or otherwise.

Section 2.05 Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that any Beneficiary has at law or in
equity against the Guarantor by virtue hereof, upon the failure of the Borrower
to pay any Guaranteed Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Collateral Agent for distribution to the Beneficiaries in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by the Guarantor of any sums to
the Administrative Agent as provided above, all rights of the Guarantor against
the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article 7.

Section 2.06 Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition and assets of the Borrower,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Guarantor assumes and incurs hereunder, and agrees that none of the
Beneficiaries have had, have now, or will have any duty to advise the Guarantor
of information known to it or any of them regarding such circumstances or risks.

Section 2.07 Payments Free and Clear of Taxes, etc. Any and all payments made by
any Guarantor under or in respect of this Agreement or any other Loan Document
shall be made in accordance with Section 2.17 of the Loan Agreement.

ARTICLE 3

PLEDGE AGREEMENT

Section 3.01 Pledge. As security for the payment or performance, as the case may
be, in full when due of the Secured Obligations, the Pledgor hereby grants and
pledges to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing Lien on all of the Pledgor’s right, title
and interest in, to and under the following, whether now owned or existing or
hereafter acquired or arising and wherever located: (a)(i) all Equity Interests
owned by it and issued by the Borrower as of the Closing Date; (ii) any other
Equity Interests owned in the future by the Pledgor and issued by the Borrower;
(iii) any certificates or other instruments representing all such Equity
Interests, if any; and (iv) all rights as a member of the Borrower under the
limited liability company agreement of the Borrower (collectively, each subpart
of clause (a), the “Pledged Stock”); (b) subject to Section 5.02, all payments
of principal or interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the Pledged Stock; and (c) to the extent not otherwise
included above, all proceeds of any of the foregoing (the items referred to in
clauses (a) through (c) above being collectively referred to as the “Pledged
Collateral”). Notwithstanding the foregoing or anything else to the contrary in
this Agreement, the terms “Pledged Stock” and “Pledged Collateral” shall not
include, and the security interest granted above under this Section 3.01 shall
not attach to, any Excluded Asset.

 

6



--------------------------------------------------------------------------------

Neither the Collateral Agent nor any other Secured Party shall have any
obligations or liability under or with respect to any Pledged Collateral by
reason of or arising out of this Agreement, except as set forth in Section 9-207
of the UCC, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to (i) perform any of the obligations of the Pledgor
under or pursuant to the limited liability company agreement of the Borrower (to
the extent the Pledgor is a party thereto), (ii) make any payment or inquire as
to the nature or sufficiency of any payment or performance with respect to any
Pledged Collateral, (iii) present or file any claim or collect the payment of
any amounts or take any action to enforce any performance with respect to the
Pledged Collateral or (iv) take any other action whatsoever with respect to the
Pledged Collateral.

Section 3.02 Delivery of the Pledged Stock. The Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent, for the benefit of the
Secured Parties, any certificates evidencing Pledged Stock, together with stock
powers, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent.

Section 3.03 Representations and Warranties of the Parent. The Parent hereby
represents and warrants to the Collateral Agent on the Closing Date that:

(a) The Parent (i) is duly organized, and validly existing in the jurisdiction
of its incorporation, organization or formation, (ii) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted, (iii) is in good standing (to the extent that such concept is
applicable in the relevant jurisdiction) and qualified to do business in each
jurisdiction (including its jurisdiction of incorporation, organization or
formation) where such qualification is required, except where the failure,
individually or in the aggregate, to so qualify or to be in good standing could
not reasonably be expected to have a material adverse effect on the Parent’s
pledge of Pledged Collateral in support of the Secured Obligations or its
guarantee pursuant to this Agreement and (iv) has the power and authority to
execute, deliver and perform its obligations under this Agreement.

(b) The execution, delivery and performance by the Parent of this Agreement
(i) have been duly authorized by all necessary corporate, stockholder, limited
liability company or partnership action required to be obtained by the Parent
and (ii) will not (A) violate (1) any provision of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Parent,
(2) any law, statute, rule or regulation, or any applicable order of any court
or any rule, regulation or order of any Governmental Authority or (3) any
provision of any indenture, lease, agreement or other instrument to which the
Parent is a party or by which it or its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, lease, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in subclause (ii)(A)(2), subclause (ii)(A)(3) or subclause (ii)(B) above
could reasonably be expected have a material adverse effect on the Parent’s
pledge of Pledged Collateral in support of the Obligations or its guarantee
pursuant to this Agreement, or (C) will not result in the creation or imposition
of any Lien upon or with respect to any Property now owned or hereafter acquired
by the Parent, other than pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

(c) This Agreement has been duly executed and delivered by the Parent and
constitutes a legal, valid and binding obligation of the Parent enforceable
against the Parent in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

(d) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the entry into this Agreement by the Parent except for (i) the filing of UCC
financing statements, (ii) such consents, authorizations, filings or other
actions that have been made or obtained and are in full force and effect, and
(iii) such actions, consents, approvals, registrations or filings, the failure
to be obtained or made which could not reasonably be expected to have a material
adverse effect on the Parent’s pledge of the Pledged Collateral in support of
the Secured Obligations or its guarantee pursuant to this Agreement.

(e) As of the Closing Date, (i) the Pledgor owns 100% of the Equity Interests of
the Borrower, and (ii) the chief executive office of the Pledgor and the office
where the Pledgor keeps its records concerning the Pledged Collateral is located
at:

1790 Hughes Landing Blvd.

Suite 500

The Woodlands, TX 77380

(f) The Pledgor has not, within the period of 12 months prior to the Closing
Date, (i) changed its jurisdiction of formation, (ii) changed its name or
(iii) become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC).

(g) The Pledgor has good and valid title to and is the legal and beneficial
owner of the Pledged Collateral, free and clear of Liens other than Liens
pursuant to this Agreement and Liens arising by operation of law.

(h) By virtue of the execution and delivery by the Pledgor of this Agreement,
upon the later of (i) the delivery to the Collateral Agent of any certificates
evidencing Pledged Stock and (ii) the filing of a UCC-1 financing statement in
the appropriate jurisdiction naming the Pledgor as debtor and the Collateral
Agent as secured party, the Collateral Agent will obtain, for the benefit of the
Secured Parties, a perfected Lien upon and security interest in the Pledged
Collateral as security for the payment and performance of the Secured
Obligations under the New York UCC, subject to Liens arising by operation of
law.

(i) As of the Closing Date, the Equity Interests of the Borrower constituting
Pledged Collateral (i) are not dealt in or traded on securities exchanges or in
securities markets, (ii) are not “investment company securities” (as defined in
Section 8-103(b) of the New York UCC) and (iii) do not provide, in the related
limited liability company agreement or certificates, if any, representing such
Pledged Collateral, that they are securities governed by Article 8 of the
Uniform Commercial Code of any relevant jurisdiction.

 

8



--------------------------------------------------------------------------------

Section 3.04 Certain Covenants of the Parent. The Parent, in its capacity as a
Pledgor hereunder, agrees with the Collateral Agent that, until the Termination
Date:

(a) The Parent will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens arising by operation of law and Liens pursuant to
this Agreement.

(b) From time to time, at the expense of the Borrower, the Parent will promptly
execute and deliver all further instruments, and take all further action, that
may be necessary or that the Collateral Agent may reasonably request in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Pledged Collateral.

Section 3.05 Authorization to File UCC Financing Statements. The Pledgor hereby
authorizes the Collateral Agent to file in any relevant jurisdiction any initial
financing statements, continuation statements and amendments thereto, in each
case with respect to the Pledged Collateral or any part thereof that contain
such information as is required or appropriate to perfect the security interest
granted pursuant to this Agreement and describing the Pledged Collateral as
described in this Agreement.

ARTICLE 4

SECURITY AGREEMENT

Section 4.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, the Grantor hereby grants and pledges to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing Lien on all of the Grantor’s right, title and interest in, to and
under the following, whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all Fixtures;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

 

9



--------------------------------------------------------------------------------

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Money and Deposit Accounts;

(xiii) all Securities Accounts;

(xiv) all Commercial Tort Claims identified on Schedule I (as such Schedule may
be supplemented from time to time);

(xv) all other Goods and other personal property not otherwise described above
(except for any property specifically excluded from any clause of this section,
and any property specifically excluded from any defined term used in any clause
of this section);

(xvi) to the extent not otherwise included above, all books, correspondence,
credit files, invoices, tapes, cords, computer runs, writings and records and
other property relating to, used or useful in connection with, evidencing,
embodying, incorporating or referring to, or pertaining to any of the Property
described in the foregoing clauses of this Section 4.01(a) and all Supporting
Obligations and Collateral Support relating to any of the Property described in
the foregoing clauses of this Section 4.01(a); and

(xvii) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Notwithstanding the foregoing, (a) neither this Section 4.01 nor any other
provision of this Agreement shall constitute a grant of a security interest in
or Lien upon, and the terms “Article 9 Collateral” and “Collateral” shall not
include, any Excluded Assets or any Property to the extent such grant of a
security interest in such Property shall violate Section 9.21 of the Loan
Agreement, but only for so long as such remains Excluded Assets or Property the
grant of a security interest in or Lien upon which violates Section 9.21 of the
Loan Agreement (and at the end of such time a security interest shall be deemed
to be granted therein), and (b) the Grantor shall not be required to take any
action with respect to the perfection of security interests or Liens in motor
vehicles, cash or assets in Deposit Accounts (and no Grantor shall be required
to enter into any control agreements with respect to cash or assets in Deposit
Accounts).

(b) The Grantor hereby authorizes the Collateral Agent to file in any relevant
jurisdiction any initial financing statements, continuation statements and
amendments thereto, in each case with respect to the Article 9 Collateral or any
part thereof that contain such information as is required or appropriate to
perfect the security interest in the Article 9 Collateral granted under this
Agreement and describing the Article 9 Collateral as described in this Agreement
or as “all assets” or “all property” or words of similar import.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents executed by the
Grantor as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Grantor hereunder in any material Intellectual Property and naming the
Grantor as debtor and the Collateral Agent as secured party.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (a) the Grantor shall
remain liable under the contracts and agreements included in the Article 9
Collateral from time to time to which it is a party to the extent set forth
therein, (b) the exercise by the Collateral Agent of any of its rights hereunder
shall not release the Grantor from any of its duties or obligations under any
contracts and agreements included in the Article 9 Collateral, and (c) neither
the Collateral Agent nor any other Secured Party shall have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any contract or agreement included in the Article 9 Collateral.

Section 4.02 Representations and Warranties. The Grantor hereby represents and
warrants to the Collateral Agent on the Closing Date that:

(a) As of the Closing Date, (i) the Grantor owns 100% of the Equity Interests of
the General Partner, and (ii) the chief executive office of the Grantor and the
office where the Grantor keeps its records concerning the Article 9 Collateral
is located at:

1790 Hughes Landing Blvd.

Suite 500

The Woodlands, TX 77380

(b) The Grantor has not, within the period of 12 months prior to the Closing
Date, (i) changed its jurisdiction of formation, (ii) changed its name or
(iii) become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC).

(c) The Article 9 Collateral is owned by the Grantor free and clear of any Lien,
other than Liens permitted pursuant to Section 6.02 of the Loan Agreement, and
the Article 9 Collateral consisting of Equity Interests is owned by the Grantor
free and clear of any Lien, other than Liens in favor of the Collateral Agent
and Liens arising by operation of law.

(d) The Grantor does not hold any Commercial Tort Claim individually in excess
of the Threshold Amount except as indicated on Schedule I, as such schedule may
be updated or supplemented from time to time. On or before the Closing Date,
possession of all originals of Instruments and Chattel Paper constituting
Article 9 Collateral and in existence as of the Closing Date, in each case in a
face amount in excess of the Threshold Amount, if any, has been transferred to
the Collateral Agent to the extent required by this Article.

(e) The Grantor does not own any material Copyrights, Trademarks or Patents
constituting Article 9 Collateral.

(f) The Grantor has no rights as beneficiary in any letter of credit
constituting Article 9 Collateral with a stated amount in excess of the
Threshold Amount.

 

11



--------------------------------------------------------------------------------

Section 4.03 Covenants. The Grantor agrees with the Collateral Agent that, until
the Termination Date:

(a) Upon the occurrence and continuance of an Event of Default, the Grantor
shall, upon the request of the Collateral Agent, deliver to the Collateral Agent
a schedule listing all Intellectual Property constituting Article 9 Collateral
and take such other action as the Collateral Agent shall deem necessary to
perfect the Liens created hereunder in all such Article 9 Collateral.

(b) If the Grantor shall at any time hold or acquire any Instruments or Tangible
Chattel Paper evidencing an amount in excess of the Threshold Amount, the
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably request.

(c) The Grantor shall not grant “control” (within the meaning of the Uniform
Commercial Code) of any deposit account to any Person other than the Collateral
Agent and the bank with which the deposit account is maintained.

(d) If the Grantor shall at any time hold or acquire any certificated security
evidencing Article 9 Collateral, the Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify. If any security now or hereafter acquired by
the Grantor that constitutes Article 9 Collateral is uncertificated and is
issued to the Grantor or its nominee directly by the issuer thereof, then the
Grantor shall promptly notify the Collateral Agent in writing upon the
occurrence of such issuance, and grant control over such uncertificated security
pursuant to a control agreement in form and substance reasonably satisfactory to
the Collateral Agent.

(e) If the Grantor is at any time a beneficiary under letters of credit now or
hereafter issued in favor of the Grantor with a face amount in excess of the
Threshold Amount, the Grantor shall promptly notify the Collateral Agent thereof
and shall use commercially reasonable efforts to obtain the consent of the
issuer thereof to the assignment of the proceeds of such letter of credit to the
Collateral Agent.

(f) If the Grantor shall at any time hold or acquire a Commercial Tort Claim in
an amount reasonably estimated to exceed the Threshold Amount, the Grantor shall
promptly notify the Collateral Agent thereof and deliver to the Collateral Agent
a supplement to Schedule I identifying such new Commercial Tort Claim.

Section 4.04 Further Assurances with Respect to Article 9 Collateral. The
Grantor agrees that, from time to time at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary, or that the Collateral Agent may reasonably
request, in order to perfect, preserve and protect any security interest granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Article 9 Collateral. Without limiting
the generality of the foregoing, the Grantor will: (a) file such financing or
continuation statements, or amendments thereto, record security interests in
Intellectual Property constituting Article 9 Collateral, and execute and deliver
such other agreements, instruments, endorsements, powers of attorney or notices,
as may be necessary, or as the Collateral Agent may reasonably request, in order
to effect, reflect, perfect and preserve the security interests granted hereby;
and (b) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property included in the Article 9 Collateral with any United
States intellectual property registry in which said Intellectual Property is
registered or in which an application for registration is pending.

 

12



--------------------------------------------------------------------------------

Section 4.05 Exclusions from Collateral. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each of the Collateral
Agent and each other Secured Party hereby acknowledges and agrees that none of
the Pledged Collateral, the Article 9 Collateral or the Collateral includes
(a) any cash, Equity Interests or other property or assets comprising the
Deferred Payment in excess of the Designated Amount (the “Excluded Deferred
Payment Rights”) or (b) any other Excluded Asset.

ARTICLE 5

CERTAIN MATTERS RELATING TO PLEDGED EQUITY INTERESTS

Section 5.01 Status as “Securities” of Limited Liability Company Interests under
Article 8. Each of the Pledgor and the Grantor hereby covenants and agrees that,
without the prior written consent of the Collateral Agent, it will not agree to
any election by the Borrower or the General Partner, as applicable, to treat its
limited liability company interests as securities governed by Article 8 of the
Uniform Commercial Code of any jurisdiction unless it promptly notifies the
Collateral Agent of such election and takes such action required to establish
the Collateral Agent’s “control” (within the meaning of Section 8-106 of the New
York UCC) over such Collateral.

Section 5.02 Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided written notice to the Pledgor or
the Grantor, as applicable in accordance with Section 5.02(c):

(i) The Pledgor and the Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or of Article 9 Collateral consisting of Equity Interests or any part
thereof for any purpose not in violation of the Loan Agreement.

(ii) The Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to the Pledgor or the Grantor, as applicable, all such
proxies, powers of attorney and other instruments as may be necessary or as the
Pledgor or the Grantor, as applicable, may reasonably request for the purpose of
enabling the Pledgor or the Grantor, as applicable, to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to this
Section 5.02(a).

(iii) The Pledgor and the Grantor shall be entitled to receive and retain any
and all dividends, interest, principal and other distributions, whether in cash,
securities or other property, paid on or distributed in respect of the Pledged
Collateral or the Article 9 Collateral consisting of Equity Interests, as
applicable, in accordance with the terms and conditions of the Loan Agreement;
provided that any noncash dividends, interest, principal or other distributions
in the form of certificates evidencing Pledged Stock, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity

 

13



--------------------------------------------------------------------------------

Interests of the Borrower or received in exchange for certificates evidencing
Pledged Stock or any part thereof, or in redemption thereof, or as a result of
any merger, consolidation, acquisition or other exchange of assets to which the
Borrower may be a party, shall be and become part of the Pledged Collateral,
and, if received by the Pledgor, shall not be commingled by the Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).

(b) Automatically (without any request or notice being delivered by the
Collateral Agent) upon the occurrence and during the continuance of an Event of
Default pursuant to Section 7.01(h) or Section 7.01(i) of the Loan Agreement,
and upon the occurrence and during the continuance of any other Event of
Default, after written notice by the Collateral Agent to the Pledgor and the
Grantor, all rights of the Pledgor and the Grantor to dividends, interest,
principal or other distributions that the Pledgor and the Grantor, respectively,
are authorized to receive pursuant to Section 5.02(a)(iii) shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, for the
benefit of the Secured Parties. Automatically (without any request or notice
being delivered by the Collateral Agent) upon the occurrence and during the
continuance of an Event of Default pursuant to Section 7.01(h) or
Section 7.01(i) of the Loan Agreement, and upon the occurrence and during the
continuance of any other Event of Default, after written notice by the
Collateral Agent to the Pledgor and the Grantor, all dividends, interest,
principal or other distributions received by the Pledgor or the Grantor contrary
to the provisions of this Section 5.02 shall not be commingled by the Pledgor or
the Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent, for the benefit of the Secured Parties, and shall be forthwith delivered
to the Collateral Agent, for the benefit of the Secured Parties, in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this Section 5.02(b) shall
be held by the Collateral Agent, for the benefit of the Secured Parties, in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 6.02. After all Events of Default have been cured or waived and the
Grantor has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to the Pledgor or the Grantor, as
applicable, all funds that remain in such account after application in
accordance with this Section 5.02(b).

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Pledgor or the Grantor, as
applicable, of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of the Pledgor or the Grantor, as applicable, to exercise
the voting and/or consensual rights and powers and all other incidental rights
of ownership with respect to any Pledged Collateral or any Article 9 Collateral
consisting of Equity Interests it is entitled to exercise pursuant to
Section 5.02(a)(i), and the obligations of the Collateral Agent under
Section 5.02(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, for the benefit of the Secured Parties; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right, but not the obligation, from time to time following and
during the continuance of an Event of Default to permit the Pledgor and/or the
Grantor to exercise such rights. After all Events of Default have been cured or
waived and the Grantor has delivered to the Collateral Agent a certificate to
that effect, the Pledgor and the Grantor shall each have the right to exercise
the voting and/or consensual rights and powers that the Pledgor or the Grantor,
as applicable, would otherwise be entitled to exercise pursuant to the terms of
Section 5.02(a)(i).

 

14



--------------------------------------------------------------------------------

The Pledgor and the Grantor agree to promptly deliver to the Collateral Agent
such proxies and other documents as the Collateral Agent may reasonably request
to exercise the voting power and other incidental rights of ownership described
above.

ARTICLE 6

REMEDIES

Section 6.01 Remedies Upon Default.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require the Grantor or the Pledgor to, and each of the Grantor and the
Pledgor hereby agrees that it shall at its expense and promptly upon request of
the Collateral Agent forthwith, assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place to be designated by the Collateral Agent that is reasonably
convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, subject to
Section 6.04, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent in its
reasonable discretion may deem commercially reasonable.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured

 

15



--------------------------------------------------------------------------------

Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale. Except as otherwise contemplated
by this Agreement, (i) each purchaser at any such sale shall hold the Collateral
sold absolutely free from any claim or right on the part of the Grantor or the
Pledgor, and (ii) the Grantor and the Pledgor hereby waive (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Grantor and the Pledgor agree
that, to the extent notice of sale shall be required by law, at least 10
Business Days prior written notice to the Grantor or the Pledgor, as the case
may be, of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Grantor and the Pledgor agree
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. The Grantor and the Pledgor hereby waive any claims against
the Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, the Obligors shall be
liable for the deficiency and the reasonable and documented fees of any
attorneys employed by the Collateral Agent to collect such deficiency.

Section 6.02 Application of Proceeds. All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral, and any other amounts
received by the Collateral Agent on account of the Secured Obligations, shall be
promptly applied by the Collateral Agent as follows:

(a) First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Agents pursuant to
the Loan Documents and incurred by the Agents in connection with such sale,
collection or other realization, or otherwise in connection with this Agreement,
any other Loan Document or any of the Secured Obligations;

(b) Second, to the payment in full of the Secured Obligations, the amounts so
applied to be distributed among the Secured Parties as specified in
Section 9.23(b) through Section 9.23(d) of the Loan Agreement; and

(c) Last, the balance, if any, after all Secured Obligations (other than
contingent indemnification obligations) have been paid in full, to the Borrower
(to be distributed among the Obligors, at the discretion of the Borrower) or as
otherwise required by applicable law.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the other Loan Documents. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power

 

16



--------------------------------------------------------------------------------

of sale granted by statute or under a judicial proceeding), the receipt of the
purchase money by the Collateral Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

Section 6.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, the Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to (in the Collateral Agent’s sole discretion) the Collateral
Agent or a designee of the Collateral Agent, for the benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantor) to use, license or, solely to the
extent necessary to exercise such rights and remedies, sublicense Intellectual
Property constituting Article 9 Collateral, now owned or hereafter acquired by
the Grantor, wherever the same may be located, and including, without
limitation, in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
nothing in this Section 5.03 shall require the Grantor to grant any license that
is prohibited by any rule of law, statute or regulation or is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted with respect to such property;
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantor
notwithstanding any subsequent cure of an Event of Default.

Section 6.04 Investment Related Property. Each of the Grantor and the Pledgor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, the Collateral Agent may be compelled,
with respect to any sale of all or any part of the Pledged Collateral or the
Article 9 Collateral consisting of or relating to Equity Interests (all such
Collateral referred to in this Article as “Investment Property Collateral”)
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Property Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each of the Grantor and the
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each of the Grantor and the Pledgor agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Investment Property Collateral for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale

 

17



--------------------------------------------------------------------------------

requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
If the Collateral Agent determines to exercise its right to sell any or all of
the Investment Property Collateral, upon written request, the Grantor or the
Pledgor, as applicable, shall and shall use commercially reasonable efforts to
cause each issuer of any Pledged Stock to be sold hereunder, each partnership
and each limited liability company from time to time to furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Property Collateral which may be sold by
the Collateral Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

ARTICLE 7

SUBROGATION AND SUBORDINATION

Section 7.01 Subrogation and Subordination. The Guarantor hereby unconditionally
and irrevocably waives and agrees not to (a) enforce or otherwise exercise any
right of subrogation or any right of indemnity, reimbursement or contribution or
similar right against the Borrower by reason of any Loan Document or any payment
made thereunder or (b) assert any claim, defense, setoff or counterclaim it may
have against the Borrower or set off any of its obligations to the Borrower
against obligations of the Borrower to the Guarantor. Without limiting the
foregoing, the Guarantor hereby unconditionally and irrevocably agrees to fully
subordinate any right it may have of subrogation, indemnity, reimbursement or
contribution, whether under applicable law or otherwise, to the payment in full
of the Guaranteed Obligations; provided that, if any amount shall be paid to the
Guarantor on account of any such rights at any time during the continuance of an
Event of Default, such amount shall be held in trust for the benefit of the
Beneficiaries and shall forthwith be paid to the Collateral Agent to be credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with Section 6.02.

ARTICLE 8

MISCELLANEOUS

Section 8.01 Notices.

(a) Except in the case of notices expressly permitted to be given by telephone
and except as provided in the Section 8.01(b), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand, overnight service, courier service, mailed by certified or registered mail
or sent by facsimile, as set forth on Schedule 9.01 to the Loan Agreement. All
notices hereunder to the Parent (in any capacity hereunder) shall be given to it
in care of the Borrower.

(b) Notices and other communications to the Collateral Agent or other Secured
Parties hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent, as required by the
Loan Agreement; provided that the foregoing shall not apply to service of
process. Each party hereto may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

18



--------------------------------------------------------------------------------

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given (i) on
the date of receipt if delivered prior to 5:00 p.m., New York City time, on such
date by hand, overnight service, courier service, facsimile or (to the extent
permitted by paragraph (b) above) electronic means, or (ii) on the date five
Business Days after dispatch by certified or registered mail with respect to
both foregoing clauses (i) and (ii), to the extent properly addressed and
delivered, sent or mailed to such party as provided in this Section 8.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 8.01 or Section 9.01 of the Loan Agreement.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 8.02 Binding Effect; Successors and Assigns. This Agreement shall become
effective when a counterpart hereof executed on behalf of each party hereto
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon each such party and the Collateral Agent and their respective
successors and permitted assigns, and shall inure to the benefit of each such
party, the Collateral Agent and the other Secured Parties and the respective
successors and permitted assigns of each of the foregoing.

Section 8.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Loan Agreement. The parties hereto agree that the Collateral Agent shall be
entitled to indemnification as provided in Section 9.05 of the Loan Agreement.

(b) By its acceptance of the benefits hereof, each Lender and each Secured Swap
Agreement Counterparty agrees (i) to reimburse the Collateral Agent, on demand,
in the amount of its pro rata share (in accordance with its outstanding Secured
Obligations as a percentage of the aggregate amount of outstanding Secured
Obligations of all Lenders and Secured Swap Counterparties), of any reasonable
expenses incurred by the Collateral Agent, including reasonable counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Collateral Agent, which are subject to reimbursement pursuant to Section 9.05 of
the Loan Agreement and which shall not have been reimbursed by the Borrower and
(ii) to indemnify and hold harmless the Collateral Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Collateral Agent or any of them in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by it or any of them under this Agreement or any
other Loan Document, to the extent the same shall not have been reimbursed by
the Borrower, provided that no Lender or Secured Swap Agreement Counterparty
shall be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of the Collateral Agent or any of its
directors, officers, employees or agents.

 

19



--------------------------------------------------------------------------------

(c) The provisions of this Section 8.03 shall remain in full force and effect
regardless of the termination of this Agreement or any other Loan Document or
the repayment of any of the Secured Obligations. All amounts due under this
Section 8.03 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

Section 8.04 Collateral Agent Appointed Attorney-in-Fact. Until the Termination
Date, each Obligor hereby appoints the Collateral Agent as the attorney-in-fact
of such Obligor, which appointment is irrevocable and coupled with an interest,
with full authority in the place and stead of such Obligor and in the name of
such Obligor, the Collateral Agent or otherwise, from time to time, to take the
following actions, in each case upon the occurrence and during the continuance
of an Event of Default: (a) to receive, endorse, assign or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to file any claims or take any action or institute any
proceedings that may be necessary or desirable for the collection of any of such
Obligor’s Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of such Obligor’s Collateral; (e) to take or cause to be
taken all actions necessary to perform or comply or cause performance or
compliance with the terms of this Agreement, including access to pay or
discharge taxes or Liens levied or placed upon or threatened against the
Collateral; and (f) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
Each of the Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received by it as a result of the exercise of the
powers granted to them herein, and neither they nor their respective officers,
directors, employees or agents shall be responsible to any Obligor for any act
or failure to act hereunder, except, respectively, to the extent of its own
gross negligence, bad faith or willful misconduct.

Section 8.05 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

20



--------------------------------------------------------------------------------

Section 8.06 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Collateral Agent and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by Section 8.06(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any Obligor in any case
shall entitle such Obligor to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and each Obligor, subject to any additional consent
required in accordance with Section 9.08 of the Loan Agreement.

Section 8.07 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.07.

Section 8.08 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.09 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract and shall become effective as
provided in Section 8.02. Delivery of an executed counterpart to this Agreement
by facsimile or an electronic transmission of a PDF copy thereof shall be as
effective as delivery of a manually signed original. Any such delivery shall be
followed promptly by delivery of the manually signed original.

Section 8.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

21



--------------------------------------------------------------------------------

Section 8.11 Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each Obligor further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified in
Schedule 9.01 of the Loan Agreement. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section 8.09 of the Loan Agreement, nothing in this
Agreement shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Obligor, or its properties, in
the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court sitting in New York County. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

Section 8.12 Termination or Release.

(a) This Agreement, the guarantees made herein, and the security interests and
Liens granted hereby shall automatically terminate, and each Obligor shall be
automatically released from its obligations hereunder, immediately upon the
occurrence of the Termination Date.

(b) Upon any conveyance, sale, lease, assignment, transfer or other disposition
by any Obligor of any Collateral in a transaction or series of transactions that
is not prohibited by the Loan Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.08 of the Loan Agreement, the security interest
in such Collateral shall be automatically released.

(c) If any security interest granted hereby in any Collateral violates
Section 9.21 of the Loan Agreement, the security interest in such Collateral
shall be automatically released.

(d) In connection with any termination or release pursuant to this Section 8.12,
the Collateral Agent shall execute and deliver to the applicable Obligor, at the
Obligors’ expense, all documents and instruments that may be necessary or that
such Obligor shall reasonably request to evidence such termination or release
and shall assist such Obligor in making any filing in connection therewith. In
addition, the Collateral Agent shall promptly (and, by its acceptance of the
benefits hereof, each Secured Party hereby authorizes the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by any Obligor, at the Obligors’ expense, to evidence that the Liens created
hereby do not extend to any Excluded Asset. Any execution and delivery of
documents pursuant to this Section 8.12 shall be without recourse to or warranty
by the Collateral Agent.

 

22



--------------------------------------------------------------------------------

Section 8.13 Authority of Collateral Agent. The Collateral Agent has been
appointed to act as Collateral Agent hereunder by the Lenders and, by their
acceptance of the benefits hereof, the other Secured Parties. The Collateral
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including the release or substitution of
Collateral), solely in accordance with this Agreement and the other Loan
Documents.

Section 8.14 Other Secured Parties. By its acceptance of the benefits hereof,
each Secured Party hereby (a) confirms that it has received a copy of, and
consents to the terms of, the Loan Agreement, this Agreement and such other
documents and information as it has deemed appropriate to make its own decision
to become a Secured Party, (b) appoints and authorizes and instructs the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Loan Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Collateral Agent by the terms hereof or thereof, together with
such powers as are incidental thereto, (c) agrees that it will be bound by the
provisions of this Agreement and of Article VIII (other than Section 8.12) and
Article IX of the Loan Agreement (with respect to each such Article, in the case
of any Secured Party that is not a Lender, as if such Secured Party was a Lender
party to the Loan Agreement) and will perform in accordance with its terms all
such obligations which by the terms of such documents are required to be
performed by it a an Secured Party (or in the case of Article VIII (other than
Section 8.12) and Article IX of the Loan Agreement, as a Lender) and will take
no actions contrary to such obligations, and (d) authorizes and instructs the
Collateral Agent to enter into this Agreement as Collateral Agent and on behalf
of such Secured Party.

Section 8.15 Excluded Assets. Notwithstanding anything to the contrary herein or
in any other Loan Document, none of the Obligors shall be required to take any
action intended to cause any Excluded Asset to constitute Collateral, and none
of the covenants or representations and warranties herein shall be deemed to
apply to any property constituting Excluded Assets.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC, as Grantor By:   /s/ Matthew S.
Harrison Name:   Matthew S. Harrison Title:   Executive Vice President and Chief
Financial Officer SUMMIT MIDSTREAM PARTNERS, LLC, as Pledgor and Guarantor By:  
/s/ Matthew S. Harrison Name:   Matthew S. Harrison Title:   Executive Vice
President and Chief Financial Officer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:   /s/ Nupur
Kumar Name:   Nupur Kumar Title:   Authorized Signatory By:   /s/ Lea Baerlocher
Name:   Lea Baerlocher Title:   Authorized Signator

[Signature Page to Guarantee and Collateral Agreement]